UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF TENNESSEE pec - 1 2020
AT KNOXVILLE 7 Pe
Clerk, U.S
oto ‘ric Lo
iil tit Knox
UNITED STATES OF AMERICA )
)  casEno. 3790er/12
V. )
) JUDGES Vor lan Aelia
JEFFREY DAVID BEGUIN )
INDICTMENT
COUNT ONE

The Grand Jury charges that, on or about October 4, 2018, in the Eastern District of
Tennessee, the defendant, JEFFREY DAVID BEGUIN, did willfully and knowingly falsify,
conceal, and cover up by trick, scheme, and device a material fact in a matter within the
jurisdiction of the executive branch of the Government of the United States, by falsifying and
concealing facts pertinent to a criminal fraud investigation, all in violation of Title 18, United

States Code, Section 1001.

A TRUE BILL:

 

J. DOUGLAS OVERBEY
UNITED-STATES ATTORNEY

—

ilo

/L Liha CARPENTE
| Assistant United States Attorney

Case 3:20-cr-00112-KAC-DCP Document 3 Filed 12/01/20 Page1of1 PagelD#: 3
